Title: To George Washington from Timothy Pickering, 8 September 1797
From: Pickering, Timothy
To: Washington, George



Sir,
Trenton [N.J.] Sept. 8 1797.

I have removed my family & office to this place; and we are all very well.
I have received your letter inclosing $35 for the rollers of your copying press. The workman spoke of the goodness of the rollers: but I tried them and found one not sufficiently true in the turning, and made him put it in his lathe to turn it more exactly. On fixing them in the frame, I got Mr Taylor to make an experiment of their operation, which appeared to be good, producing a fair impression. There were not springs enough to bring the rollers near enough together for your press-board. This I did not know till they were ready to be shipped: and I supposed you had spare springs by you; & if not, that any smith could make them. I have found in the use of the copying press that it was necessary to have the rollers exactly parallel, and that the press-board should be entered at right angles with the rollers. If any difficulty should be found in using yours, and you will be pleased to let me know it, I will give any further explanation which may be needful.
Your letter to General Kosciusko I sent to Philadelphia with a request to the postmaster to send it to him, as he mentioned to me his intention to take up his residence in the neighbourhood of the city, for the benefit of Dr Rushs medical aid; but if the General should not be found, to return it to me. Yesterday the newspapers announced his intended visit to Genl White at New Brunswick, in this state: if he comes this way, I will ascertain whether he recd your letter.

My answer to the rude & insolent letter of the Chevalier de Yrujo, of the 11th of July being long, and a number of copies wanted, I concluded to print it, tho’ it is not to be published, unless it should be laid before Congress, and they should order it. I take the liberty to inclose one copy for your perusal, & the perusal of any of your friends; and am with great respect, Sir, your most obt servt

Timothy Pickering

